NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30031

                Plaintiff-Appellee,             D.C. No. 2:19-cr-00038-SMJ-1

 v.

JOSEPH W. AARNES, AKA Joseph                    MEMORANDUM*
Warren Aarnes,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of Washington
                 Salvador Mendoza, Jr., District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Joseph W. Aarnes appeals from the district court’s judgment and challenges

the 92-month sentence imposed following his guilty-plea conviction for possession

of a stolen firearm, in violation of 18 U.S.C. §§ 922(j) and 924(a)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Aarnes contends that the district court violated Federal Rule of Criminal

Procedure 32(i)(1)(A) by failing to verify that he had reviewed and discussed the

presentence investigation report (“PSR”) with counsel. Even assuming the district

court violated Rule 32(i)(1)(A), the error was harmless because Aarnes does not

allege that he was unable to review the PSR or discuss it with counsel, nor does

Aarnes identify any additional factual disputes that he would have presented to the

district court if given the opportunity. See United States v. Soltero, 510 F.3d 858,

863-64 (9th Cir. 2007) (failure to confirm defendant’s review of the PSR was

harmless because defendant did not identify “any fact in the PSR he would have

disputed had the sentencing judge afforded him the opportunity”).

      Aarnes also contends that the district court procedurally erred by failing to

consider or address his childhood abuse and by relying on the clearly erroneous

fact that he possessed more than one firearm silencer. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The record reflects that the district court considered

Aarnes’s arguments and adequately explained the sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, while the district

court appears to have inadvertently referred to Aarnes’s possession of multiple

firearm silencers, Aarnes has not shown that this was the basis for the sentence.

See United States v. Christensen, 732 F.3d 1094, 1106 (9th Cir. 2013).

      AFFIRMED.

                                          2                                    20-30031